Citation Nr: 0330656	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-04 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) Dependency and Indemnity 
Compensation (DIC) benefits in the amount of $2733.00.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from October 1961 to June 
1962.  This matter comes before the Board of Veterans' 
Appeals (Board) from a September 2001 determination of the 
Committee on Waivers and Compromises (Committee) of the VA 
Regional Office (RO) denying the benefit sought on appeal.  
The appellant, the veteran's surviving spouse, perfected an 
appeal of that decision.


FINDINGS OF FACT

1.  The appellant remarried in December 2000, at which time 
she was receiving DIC benefits.

2.  The appellant did not report her remarriage until 
February 2001, resulting in the retroactive termination of 
her DIC benefits and the overpayment of $2733.00.

3.  The appellant did not commit fraud, misrepresentation, 
or bad faith in the creation of the overpayment.

4.  The appellant was at fault in the creation of the 
overpayment, and VA was not at fault.

5.  Recovery of the overpayment would not cause an undue 
hardship by depriving the appellant or her family of basic 
necessities.

6.  Recovery of the overpayment would not defeat the purpose 
or objective for which the benefits were intended, in that 
the appellant is no longer a dependent of the deceased 
veteran.

7.  Waiver of recovery of the overpayment would result in 
the appellant's unjust enrichment, in that she would retain 
the benefits to which she is not entitled under the law.

8.  The appellant did not relinquish a valuable right or 
change her position in reliance on the erroneously paid 
benefits.


CONCLUSION OF LAW

The recovery of the overpayment of DIC benefits in the 
amount of $2733.00 would not be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter the Board notes that in February 2001 
the RO notified the appellant that she was not eligible for 
DIC benefits effective December 1, 2000, due to her 
remarriage in December 2000.  In the February 2001 notice 
the RO also informed her that VA would notify the Defense 
Finance and Accounting Service (DFAS) of the termination of 
her DIC benefits, so that that agency could restore her 
entitlement to a Survivor Benefit Plan (SBP) annuity 
effective on the same date.  In May 2001 the appellant 
submitted a copy of a letter to the DFAS protesting the 
determination by that agency that she was not eligible for 
an SBP annuity because the veteran died prior to 1972.

During the May 2003 hearing before the undersigned the 
appellant stated that she was not contesting her eligibility 
for DIC benefits due to her remarriage after age 55; she 
understood that she was not eligible for VA benefits due to 
her remarriage.  Her contention during the hearing, and 
throughout the processing of her appeal, has related to the 
determination made by the DFAS that she was not eligible for 
an SBP annuity on termination of her DIC benefits.  The 
determination regarding her eligibility for an SBP annuity 
is, however, under the jurisdiction of the service 
department, and not VA.  Based on the correspondence 
submitted by the appellant, it appears that she has 
separately appealed that issue to the service department.  
Because she has not contested the issue of whether her DIC 
benefits were correctly terminated, the only issue before 
the Board is her entitlement to waiver of recovery of the 
resulting overpayment of $2733.00.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991) (the issue of the validity 
of the debt must be resolved prior to consideration of 
waiver of recovery, if contested by the beneficiary).

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the appellant 
of the evidence needed to substantiate her claim and to 
assist her in obtaining the relevant evidence, and finds 
that the provisions of the laws and regulation do not apply 
to the appellant's claim.  See, in general, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5103, 
5103A (West 2002)); 38 C.F.R. § 3.159 (2003).  

The VCAA is generally applicable to all claims filed on or 
after the date of its enactment in November 2000.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held, however, that the provisions of the VCAA do not 
apply to Chapter 53 of Title 38 of the United States Code, 
which pertains to waiver of recovery of indebtedness due VA.  
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  The 
provisions of the VCAA and its implementing regulation are 
not, therefore, applicable to the adjudication of the issue 
of entitlement to waiver of recovery of an overpayment of VA 
benefits.

Laws and Regulations

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died in service, or from a service-connected disability.  
38 U.S.C.A. § 1310 (West 2002).  In order to qualify as the 
veteran's surviving spouse she must not have remarried, or 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. §§ 101(3), 101(31) (West 2002); 
38 C.F.R. §§ 3.1(j), 3.50 (2003).  The effective date for 
the discontinuance of entitlement to DIC benefits is the 
last day of the month prior to the month in which remarriage 
occurs.  38 U.S.C.A. § 5112(b) (West 2002); 38 C.F.R. 
§ 3.500(n) (2003).

The term "overpayment" refers to those benefit payments made 
to a beneficiary in excess of the amount to which the 
beneficiary was entitled.  Recovery of an overpayment may 
not be waived if there is an indication of fraud, 
misrepresentation, or bad faith on the part of the person 
seeking waiver of recovery of the overpayment.  In the 
absence of fraud, misrepresentation, or bad faith, recovery 
of an overpayment shall be waived if it is determined that 
such recovery is against equity and good conscience.  
38 U.S.C.A. § 5302(c) (West 2002); see also Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994) (a negative determination 
regarding fraud, misrepresentation, or bad faith must be 
made before equity and good conscience can be considered); 
38 C.F.R. §§ 1.962, 1.963 (2003).

The phrase "equity and good conscience" means arriving at a 
fair decision between the overpaid person and the VA.  In 
determining if collection is against equity and good 
conscience, the following elements will be considered: fault 
of the appellant; balancing any fault of the appellant 
against any fault on the part of the VA; whether collection 
would create an undue hardship on the part of the appellant 
by depriving her of basic necessities; whether collection 
would defeat the purpose of paying benefits by nullifying 
the objective for which the benefits were intended; whether 
waiver of recovery would constitute unjust enrichment by 
creating an unfair gain to the appellant; or whether 
reliance on the receipt of benefits resulted in the 
relinquishment of a valuable right or the incurrence of a 
legal obligation by the appellant.  38 C.F.R. § 1.965(a) 
(2003).

Analysis

The basic facts of this case are not in dispute.  The 
appellant received DIC benefits from June 1962 to August 
1968 and from August 1973 to February 2001 based on her 
status as the veteran's unmarried surviving spouse.  The 
appellant remarried on December 16, 2000, and notified VA of 
this fact on February 26, 2001.  Based on the information 
received from the appellant, the RO terminated the 
appellant's DIC benefits effective December 1, 2000.  This 
action resulted in the creation of an overpayment to the 
appellant in the amount of $2733.00.  

The law provides that a finding of fraud, misrepresentation 
or bad faith precludes waiver of recovery of an overpayment.  
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.963(a) 
(2003).  In this case, the Committee found no fraud, 
misrepresentation or bad faith on the part of the appellant 
in the creation of the overpayment, and after reviewing the 
facts and circumstances of this case, the Board agrees with 
the Committee's conclusion.  There is no indication that the 
appellant intentionally mislead VA by failing to report her 
December 2000 remarriage.  Rather, the appellant notified VA 
of this pertinent change in life circumstances approximately 
two months after the change occurred.  Waiver of the 
recovery of the overpayment is, therefore, not precluded 
under the provisions set forth in 38 U.S.C.A. § 5302(c).

The appellant contends that recovery of the overpayment 
should be waived because recovery would result in an undue 
financial hardship.  In support of that contention she 
submitted a Financial Status Report dated in August 2001 
showing that the monthly income for herself and her spouse 
totaled $2593.85, which consisted of retirement and Social 
Security benefits.  Her reported assets included a 2000 
Nissan Maxima, a 1990 Lincoln Continental, and real estate 
valued at approximately $115,000.00.  Regarding stocks and 
bonds, she stated that those assets had been given to her 
relatives, and she provided no amount as to their value.  

In the Financial Status Report she also stated that her 
monthly expenses consisted of the following:

	Rent or mortgage payment						         
$931.00
	Food									
	225.00
	Utilities and heat							
	285.00
	Other living expenses (medical, telephone, security, 
insurance, etc.)  	535.00
	Monthly payments on installment contracts			          
1745.34
						Total				        
$3721.34

Her total for the monthly payments on installment contracts 
included, however, the duplicate mortgage payment of $931.00 
and automobile insurance of $71.58, which was presumably 
included in the "other living expenses" of $535.00.  The 
monthly payments on installment contracts also included a 
payment of $584.76 on an automobile loan, and the remainder 
was for consumer debt.

In addition to the amount shown above, the appellant 
reported having other debts totaling $8445.47.  This amount 
included $132.68 for automobile insurance, $812.79 in 
medical bills, and $7500.00 owed to the Internal Revenue 
Service  for estimated interest.  She also submitted 
evidence showing that extensive debts had been discharged in 
bankruptcy in November 1992.

These figures establish that the appellant's monthly 
expenses exceed her monthly income.  Her expenses for basic 
necessities, however, such as shelter, food, and utilities, 
are reported to be only $1441.00 monthly, approximately 
$1100.00 less than her monthly income.  Even assuming that 
medical, telephone, and security qualify as necessities, the 
appellant's required expenses are still less than her 
monthly income by approximately $670.00.  A significant 
portion of her monthly expenses consists of items that may 
not be considered basic necessities, such as payments on 
consumer debt, a second automobile originally purchased for 
$29,459.00, and a large amount due the Internal Revenue 
Service.  These debts are due no greater consideration than 
the amount due VA.  Excluding the amounts reported for items 
that are not considered basic necessities, the Board finds 
that the appellant's monthly income is sufficient to meet 
the basic necessities of life (including housing, food, and 
utilities) and to allow payment on the debt owed to VA.  
Requiring the appellant to repay the indebtedness at issue 
would not, therefore, cause her undue financial hardship.

Regarding the issue of fault, the documents in the claims 
file indicate that the appellant was notified of the 
requirement to report any change in her marital status on 
multiple occasions following her July 1962 claim for DIC 
benefits.  She reported the occurrence of a previous 
marriage in 1966, and her DIC benefits were terminated from 
1966 to 1973.  In 1973 VA reinstated her benefits after she 
informed VA that she had divorced her second spouse.  The 
appellant has stated that she was clearly aware of the fact 
that her marriage to her current spouse would result in her 
ineligibility for DIC benefits (although she also believed 
that termination of her DIC benefits would result in her 
eligibility for an SBP annuity).  She did not, however, 
report the marriage until February 16, 2001.  The RO 
terminated her DIC benefits on February 23, 2001.  Her delay 
in reporting the marriage was, therefore, the sole cause of 
the overpayment.  In light of this fact, the Board finds 
that the appellant was at fault in the creation of the 
overpayment at issue, but that VA had no fault in causing 
the overpayment.

With regard to the remaining elements for consideration, 
recovery of the overpayment would not defeat the purpose or 
objective for which the benefits were intended, in that the 
appellant has remarried and can no longer be considered a 
dependent of the deceased veteran.  In addition, because she 
has remarried she is not entitled to DIC benefits as a 
matter of law, and allowing her to retain the benefits to 
which she is not entitled would result in her unjust 
enrichment.  Furthermore, the appellant did not relinquish a 
valuable right or incur a legal obligation in reliance on 
the receipt of DIC benefits, in that she knew she would no 
longer be eligible for DIC benefits when she remarried.  

In summary, the Board has considered all of the elements 
pertaining to whether recovery is against equity and good 
conscience, and finds that the determinations regarding each 
element support recovery of the overpayment.  The Board 
finds, therefore, that recovery of the overpayment of 
$2733.00 would not be against equity and good conscience.  
For that reason the appellant's request for waiver of 
recovery of the overpayment of DIC benefits in the amount of 
$2733.00 is denied.


ORDER

Waiver of recovery of the overpayment of DIC benefits in the 
amount of $2733.00 is denied.




	                        
____________________________________________
	N. W. FABIAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
